956 F.2d 1168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Darnell JORDAN, Defendant-Appellant.
No. 91-50318.
United States Court of Appeals, Ninth Circuit.
Submitted March 6, 1992.*Decided March 12, 1992.

Before CANBY, KOZINSKI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
A district judge may not consider drug dependence when exercising his discretion regarding downward departures from the Guidelines.   United States v. Martin, 938 F.2d 162, 164 (9th Cir.1991);   United States v. Sanchez, 933 F.2d 742, 746 (9th Cir.1991).   There was accordingly no error in the court's refusal to do so here.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3